Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  WILLIAM THORLTON,                                        Case No.:
  Plaintiff,
  v.                                                           COMPLAINT
  TEQUESTA COUNTRY CLUB,
  Defendant.
  __________________________________/


                          COMPLAINT & DEMAND FOR JURY TRIAL
  COMES NOW, Plaintiff, WILLIAM THORLTON, (herein after referred to as “Plaintiff”) by and

  through the undersigned counsel, sues Defendant TEQUESTA COUNTRY CLUB (herein after

  referred to as “Defendant”), and alleges as follows:

                                       NATURE OF ACTION
  1. This action is brought under Title I and Title II of the Americans with Disabilities Act as

       Amended, 42 U.S.C.⸹12101 et seq. (“ADA”), the Florida Civil Rights Act 1992, ⸹760.10 et

       seq. (‘FCRA”) and Section 440.205 of the Florida Statues to redress Defendant’s unlawful

       employment practices, including disability discrimination, worker’s compensation retaliation

       due to Defendant’s unlawful termination of Plaintiff.

                                   JURISDICTION AND VENUE
  2. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. ⸹⸹1331, 1337, 1343 & 1345.

  3. Plaintiff seeks damages pursuant to section 440.205, Florida Statutes.

  4. This Court has jurisdiction because, at all times material to this Complaint, Plaintiff worked

       for Defendant in Palm Beach County, Florida.
Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 2 of 8



  5.    Venue is proper in Palm Beach County, Florida, under section 47.011, Florida Statutes.

  6.    Plaintiff has performed all conditions precedent necessary to the maintenance of this

        action, including the timely filing of a disability discrimination charge with the United

        States Equal Employment Opportunity Commission (“EEOC”), pursuant to 42 U.S.C.

        ⸹2000e-5; Plaintiff filed his EEOC complaint on July 7, 2019, more than 180 days have

        lapsed since the filing of said complaint; and the timely filing of this action.

                                             PARTIES

  7.    At all times material hereto, Plaintiff was a resident of Palm Beach County, Florida.

  8.    At all times material hereto, Plaintiff is an individual who was employed by Defendant.

  9.    At all times material hereto, Defendant was, and continues to be, a Florida for Profit

        Corporation duly existent under the laws and virtues of the State of Florida, county of Palm

        Beach.

  10.   At all times material hereto, Plaintiff was an “employee” of Defendant within the meaning

        of Chapter 440, Florida Statutes.

  11.   At all times material hereto, Defendant was the “employer” of Plaintiff within the meaning

        of Chapter 440, Florida Statutes.

                                    STATEMENT OF FACTS

  12.   On or around June 2017, Plaintiff began working for Defendant as a Grounds and

        Maintenance Technician.
Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 3 of 8



  13.   At all times material, Defendant was paying Plaintiff $12.25 hourly, in addition to health

        insurance benefits and paid time off (PTO).

  14.   Plaintiff worked in the capacity of Grounds and Maintenance Technician for Defendant for

        approximately two years.

  15.   At all times material, Plaintiff was considered a good employee and fulfilled all obligations.

  16.   On or around June 2019, Plaintiff reported to Defendants that he was experiencing severe

        lower back pain.

  17.   Plaintiff further stated to Defendant that he was experiencing lower back pain due to the

        continuous and repetitive riding of the lawn mower.

  18.   Plaintiff’s supervisor, George Farmer, informed Plaintiff that he had failed to report the

        injury in time and was not entitled to receive worker’s compensation.

  19.   At all times material, Defendant’s employee George Farmer intentionally and maliciously

        failed to file a proper incident report on behalf of Plaintiff.

  20.   At all times material, Defendant’s George Farmer also failed to report Plaintiff’s injuries

        to Defendant’s worker’s compensation insurance, Zenith Insurance Company.

  21.   Plaintiff continued experiencing pain, such that he was forced to use his accrued PTO hours

        in order to rest.

  22.   Defendant did not inform Plaintiff of his rights to file a workers’ compensation claim.

  23.   On or around July 16, 2019, Defendant terminated Plaintiff.
Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 4 of 8



  24.   Defendant did not engage in any interactive process with regard to accommodating

        Plaintiff after being injured while performing his job.

  25.   At all times relevant Defendant perceived Plaintiff as having a disability as described under

        the ADA.

  26.   Defendant ignored all requests for medical attention and additional assistance.

  27.   Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

        termination.

                         COUNT I: DISABILITY DISCRIMINATION
                                 IN VIOLATION OF THE ADA


  28.   Plaintiff re-alleges and incorporates the factual allegations contained in paragraphs 1

        through 27 of the Complaint, as though fully set forth herein.

  29.   At all times relevant tot his action, Plaintiff was a qualified individual with a disability

        within the meaning of the ADA in that Plaintiff was capable of performing all essential

        functions of the position he held, including driving a mow truck, with or without a

        reasonable accommodation.

  30.   Plaintiff was perceived by Defendant as being actually disabled and/or substantially limited

        in one or more major life activities in that Plaintiff began to complain about his lower back

        and was unable to work for a few consecutive days.

  31.   Defendant was prohibited under the ADA from discriminating against Plaintiff because of

        his disability with regard to providing him reasonable accommodations and/or not treating
Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 5 of 8



         Plaintiff adversely because of his disability with regard to other terms, conditions, and

         privileges of employment.

  32.    Defendant violated the ADA by, among other things, treating Plaintiff in a disparate

         manner, failing to accommodate his disability, failing to provide him his benefits and

         proper medical care, terminating his employment and by otherwise discriminating against

         him.

  33.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal conduct.

  WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor against

  Defendant and relief in the form of: economic damages, including lost wages, benefits, and other

  remuneration; front and back pay; any other compensatory damages allowable under law;

  attorney’s fees to the extent permitted by law and costs, emotional distress damages, and any other

  relief the court deems appropriate.

                   COUNT II: RETALIATION BASED UPON DISABILITY
                              IN VIOLATION OF THE ADA



  34.    Plaintiff repeats and realleges each and every allegation in paragraphs 1 through 33 as fully

         set forth herein at length.

  35.    Plaintiff was in a protected group (disabled) at all times material in this action.

  36.    Defendant failed to accommodate Plaintiff’s request for a reasonable accommodation after

         Plaintiff informed George Farmer of his lower back injury.

  37.    Defendant was aware of the Plaintiff’s, namely severe lower back pain, and knew the

         Plaintiff was unable to perform his job as required.
Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 6 of 8



  38.    As described above Plaintiff engaged in a protected activity by requesting a reasonable

         accommodation of no longer riding the lawn mower and additional file a workers

         compensation case to obtain the proper medical care.

  39.    Defendant failed to accommodate which constitutes as retaliation because of Plaintiff’s

         disability.

  40.    Defendant retaliated against Plaintiff for having requested a reasonable accommodation

         and requesting medical care under the employer’s worker’s compensation policy.

  41.    Defendant violated the ADA by retaliating against Plaintiff for requesting a reasonable

         accommodation by terminating his employment.

        COUNT III: VIOLATION OF WORKERS’ COMPENSATION RETALIATION
                   STATUTE SECTION 440.205, FLORIDA STATUTES
  42.    Plaintiff re-alleges and incorporates the factual allegations contained in paragraphs 1

  through 34 of the Complaint as though fully set forth herein.

  43.    Defendant did not inform Plaintiff of his rights to file a workers’ compensation claim.

  44.    Plaintiff expressed a valid claim to Defendant and was precluded from filing a proper claim

  for worker’s compensation benefits.

  45.    Plaintiff engaged in protected activity by notifying Defendant of his injury.

  46.    Plaintiff was retaliated against within a short temporal proximity of informing Mr. Farmer

         of his injury.

  47.    Fla. Stat. § 440.205 states: No employer shall discharge, threaten to discharge, intimidate,

         or coerce any employee by reason of such employee’s valid claim for compensation or
Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 7 of 8



         attempt to claim compensation under the Workers’ Compensation Law. (Fla. Stat. §

         440.205 2003).

  48.    Defendant was liable for Plaintiff’s work-related injuries and other losses to include but

         not limited to a loss of salary.

  49.    As a result of Defendant’ failure to provide medical attention through workers’

         compensation and the intolerable pain he was enduring, Plaintiff was given no other

         alternative but to use his accrued paid time off to try and seek medical care on his own and

         recover from his injuries.

  50.    Defendant’ actions were willful, wanton, and outrageous and without regard for Plaintiff’s

         rights.

  51.    As a result of Defendant’ actions, Plaintiff has suffered economic and emotional damages.

  WHEREFORE, Plaintiff respectfully requests that a judgment be entered in his favor against

  Defendant and grant relief in the form of back pay in the form of lost wages, including lost benefits,

  plus interest which resulted from the unlawful retaliation; Pecuniary and non-pecuniary

  compensatory damages for pain, suffering, mental anguish caused by Defendant’s retaliatory

  actions; Punitive damages; Costs of this action, together with reasonable attorneys’ fees; Post-

  judgment interest; and such other and further relief as this Court deems just, equitable, and proper.
Case 9:20-cv-80824-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 8 of 8



                                            JURY DEMAND

  Plaintiff demands trial by jury on all issues so triable.




  Dated this 14th day of May 2020.

                                                  Respectfully submitted,

                                                  By: /s/ Christine M. Tomasello

                                                  Christine M. Tomasello, Esq.
                                                  Florida Bar No. 0022913
                                                  GORDON & PARTNERS, P.A.
                                                  4114 Northlake Boulevard
                                                  Palm Beach Gardens, FL 33410
                                                  Telephone: (561) 799-5070
                                                  Facsimile: (561) 799-4050
                                                  E-mail: ctomasello@fortheinjured.com
                                                  Attorneys for Plaintiff
